Case 2:16-cr-20308-LJM-EAS ECF No. 78 filed 05/26/20                   PageID.361      Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                   Case No. 16-20308
                                                      Honorable Laurie J. Michelson
 v.

 D-1 DANTE BARNES,

         Defendant.


                ORDER ON MOTION FOR RELEASE FROM CUSTODY
                           UNDER CARES ACT [73]


       Because of the ongoing coronavirus pandemic, the Court received a letter from Defendant

Dante Barnes’ mother seeking his immediate release from prison. (ECF No. 73.) The Court asked

the Government to respond, which it did. (ECF No. 77.) At this time, a hearing is not warranted.

See E.D. Mich. LR 7.1(f). The request will be denied without prejudice.

                                                 I.

       When Dante Barnes was 21 years old, he befriended a minor female he knew was under

18 years of age. (ECF No. 48, PageID.153) For a period of about two months, he transported her

to commercial sex dates and shared in the proceeds from these encounters. (ECF No. 48,

PageID.153–154.) He also used his cell phone to post commercial sex dates for her online. (ECF

No. 48, PageID.154.) Barnes pleaded guilty to conspiracy to engage in sex trafficking of a minor

in violation of 18 U.S.C. § 1594(c). (ECF No. 48.) He was sentenced to 96 months’ imprisonment

on March 20, 2018. (ECF No. 72.) The Court recommended in the judgment that Barnes be placed

in a residential reentry center for the last six months of his sentence. (Id.) Barnes has completed a

residential drug treatment program (ECF No. 77, PageID.342) and is projected to be released in
Case 2:16-cr-20308-LJM-EAS ECF No. 78 filed 05/26/20                   PageID.362      Page 2 of 6



about eight months, on January 31, 2021, see Federal Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last visited May 21, 2020).

       Barnes is presently confined at the Elkton Federal Correctional Center in Ohio, which has

one of the worst coronavirus outbreaks in the federal prison system. The Governor of Ohio has

authorized the National Guard to assist in addressing the health crisis developing there.

https://bit.ly/2XzMlnl (April 6, 2020). And in connection with a class action lawsuit brought by a

number of inmates, District Judge James S. Gwin recently entered a preliminary injunction

directing Elkton’s warden and the Director of the Federal Bureau of Prisons to (1) evaluate certain

inmates’ eligibility for transfer out of Elkton by any means within two weeks; (2) transfer those

deemed ineligible for compassionate release to other facilities utilizing certain measures to contain

transmission of COVID-19; and (3) allow those transferred from Elkton to return only after certain

conditions were met. Wilson v. Williams, No. 20-00794, 2020 U.S. Dist. LEXIS 70674 (N.D. Ohio,

Apr. 22, 2020). Unfortunately, “[t]he number of infections and deaths has continued to rise since

the . . . issuance of th[is] injunction. The BOP website now reports confirmed cases of COVID-19

for 105 inmates and 49 staff. Eight low-security inmates have died.” Wilson v. Williams, No. 20-

00794, 2020 U.S. Dist. LEXIS 81445, at *6 (N.D. Ohio May 8, 2020).1

       Against this backdrop, Barnes’ mother sent a letter to this Court advising that Barnes

suffers from an upper respiratory infection that makes him vulnerable to coronavirus. (ECF No.

73, PageID.336). She requests that, in light of the growing cases of COVID-19 at the prison,

Barnes “be considered for immediate release as stated in the Federal CARES act.” (Id.) The

Government opposes the request. (ECF No. 77.)



       1
          Judge Gwin entered a follow-up order on May 19, 2020, directing the facility to take
further action in connection with the injunction. Wilson v. Williams, No. 20-00794, 2020 U.S. Dist.
LEXIS 87607 (N.D. Ohio, May 19, 2020).
                                                 2
Case 2:16-cr-20308-LJM-EAS ECF No. 78 filed 05/26/20                  PageID.363      Page 3 of 6



                                                II.

       While the Court is not unsympathetic to Barnes’ current situation, there are a number of

hurdles that preclude the Court from granting the requested relief at this time.

       First, the motion was not brought by Barnes and he cannot be represented by his non-

lawyer mother. See 28 U.S.C. § 1654 (“In all courts of the United States the parties may plead and

conduct their own cases personally or by counsel . . . .”); Zanecki v. Health Alliance Plan, 576 F.

App’x 594 (6th Cir. 2014) (stating that a “nonlawyer can’t handle a case on behalf of anyone

except himself” (citation omitted)).

       Second, the relief requested is that Barnes be considered for immediate release under the

Coronavirus Aid, Relief, and Economic Security (CARES) Act. As the Government explains in

its response, in normal circumstances, under 18 U.S.C. § 3624(c)(2), the Bureau of Prisons (BOP)

has the authority, toward the end of a defendant’s sentence, “to place a prisoner in home

confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.”

But now, under the CARES Act, “if the Attorney General finds that emergency conditions will

materially affect the functioning of the BOP, the Director of the Bureau may lengthen the

maximum amount of time for which the Director is authorized to place a prisoner in home

confinement.” Pub. L. No. 116-136, 516 § 12003(b)(2), 134 Stat. 281 (2020). Under guidance

from the Attorney General, “[t]he BOP began reviewing all inmates who have COVID-19 risk

factors, starting with inmates incarcerated at prisons that have experienced COVID-19 cases (FCI-

Oakdale, FCI-Danbury, FCI-Elkton) and similarly-situated facilities to determine which inmates

are suitable candidates for home confinement.” United States v. Flenory, No. 05-80955, 2020 U.S.

Dist. LEXIS 78602, at *9 (E.D. Mich. May 5, 2020) (emphasis added).




                                                 3
Case 2:16-cr-20308-LJM-EAS ECF No. 78 filed 05/26/20                   PageID.364      Page 4 of 6



       But “[t]he CARES Act places decision making authority solely within the discretion of the

Attorney General and the Director of the Bureau of Prisons.” United States v. Coker, No. 14-CR-

085, 2020 U.S. Dist. LEXIS 66286, at *5 (E.D. Ky. Apr. 15, 2020); see also United States v.

James, No. 15-255, 2020 U.S. Dist. LEXIS 69973, at *5 (D. Minn. Apr. 21, 2020) (“Although the

First Step Act expanded release opportunities, courts have observed that ‘it is BOP—not the

courts—who decides whether home detention is appropriate. . . .’” (citations omitted)). Thus, this

Court does not have the authority to order Barnes released to home confinement under the CARES

Act. See Coker, U.S. Dist. LEXIS 66286, at *5; James, 2020 U.S. Dist. LEXIS 69973, at *5.

       Aside from the CARES Act, there is another possible avenue for defendants called

“compassionate release.” Under a different portion of the First Step Act, the Court has the authority

to reduce a defendant’s term of imprisonment “after considering the factors set forth in section

3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that a reduction is consistent with applicable statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Act further provides

that the Court may grant this so-called “compassionate release” upon (1) a motion by the BOP or

(2) “upon motion of the defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       The Government argues that this alternate path to relief is also closed because Barnes has

not exhausted his administrative remedies, which the Government says is mandatory and not

waivable. (ECF No. 77, PageID.350–353.) The relief, says the Government, is also unwarranted

on the merits: Barnes has not and cannot demonstrate an extraordinary and compelling reason for



                                                 4
Case 2:16-cr-20308-LJM-EAS ECF No. 78 filed 05/26/20                   PageID.365      Page 5 of 6



release, he is a danger to the community, and the § 3553(a) factors do not weigh in favor of early

release. (ECF No. 77, PageID.354–359.)

       The Court agrees only that the letter from Barnes’ mother does not establish a basis for

compassionate release. Irrespective of exhaustion, which may or may not be an impediment in this

case, see Flenory, 2020 U.S. Dist. LEXIS 78602, at *11–14; United States v. Atwi, No. 18-20607,

2020 WL 1910152, at *3 (E.D. Mich. Apr. 20, 2020), the letter’s bare reference to Barnes’ “upper

respiratory infection” does not, by itself, establish an extraordinary and compelling reason or

provide sufficient information as to his risk of suffering severe consequences from COVID-19.

This is especially true in light of the medical records provided by the Government which seem to

indicate that Barnes has not complained of or sought treatment for any respiratory problems. (ECF

No. 77, PageID.346.) While Barnes does have a history of asthma, he is only 26 years old and his

medical records indicate that he is in relatively good health and has completed a number of fitness

classes. The letter from Barnes’ mother also does not make any mention of the § 3553(a) factors,

including consideration of any danger Barnes might pose to the public.

       Lastly, the Court ends where it started: Barnes may have a basis for early release, but the

record is not adequately developed. Barnes is presently incarcerated in a facility with a significant

coronavirus outbreak. It is unclear whether he is subject to any of the protections of the recently

entered preliminary injunction against the facility. He is scheduled to be released from prison in

January. But it is equally unclear if the BOP is evaluating or considering him for early release to

home confinement or a residential reentry center—under either this Court’s recommendation in

the Judgment, the First Step Act, or the CARES Act.2 And the Court appreciates that the United




       2
       There is a reference, however, in the medical records provided by the Government, to a
recommended RRC placement date of June 3, 2020.
                                                 5
Case 2:16-cr-20308-LJM-EAS ECF No. 78 filed 05/26/20                  PageID.366    Page 6 of 6



States Attorney’s Office does not have a role in that process. (ECF No. 77, PageID.348.) Thus, the

Court will appoint the Federal Community Defender’s Office to evaluate Barnes’ situation and

determine whether any further action should be taken on his behalf.

                                               III.

       For the reasons stated, Barnes’ mother’s request for his immediate release from prison is

DENIED.

       It is further ordered that the Federal Community Defender’s Office is appointed to

determine whether any further action is warranted on Barnes’ behalf.

       SO ORDERED.

       Dated: May 26, 2020


                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE




                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on May 26, 2020.


                                             s/Erica Karhoff
                                             Case Manager to the
                                             Honorable Laurie J. Michelson




                                                6
